DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a collection device configured to… a controller configured to… and an output device configured to…” in claim 1 (and by dependency, claims 2-10). The publication of the specification US 20210183194 A1 indicates interpretations as follows: For the collection device: “The collection device no of the face recognition unlocking device 100 according to an embodiment of the present disclosure may include an input signal collection device, an image collection device, and a location collection device… The input signal collection unit is not necessarily limited to the controller: According to an embodiment, the controller 120 may include a processor, and may additionally include a memory if necessary. ([0075]) For output device: “According to an embodiment, the output device 130 may guide the user to move through a visual signal.  For example, the guide output device according to an embodiment of the present disclosure may be a lamp and may preferably be a puddle lamp for a vehicle” ([0107]) “For example, although not illustrated in the drawing, a voice output device may be used as the guide output device.  In other words, the guide output device may not necessarily need to guide the user to move using a visual method, and a configuration of the guide output device may be varied according to an environment where the face recognition unlocking device 100 is used” ([0109]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining information of a user; determining whether face recognition of the user succeeds or fails, based on the information of the user; calculating a location of the user for success in the face recognition; and guiding the user to move. In particular, a person can look at their friend and tell them to lean left or right. The limitations of determining, calculating, and guiding, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculate the location of the user for the success in the face recognition, when the face recognition fails; and the output device is configured to guide the user to move, based on the calculated location of the user. Again, a person can look at their friend and tell them to lean left or right. Claims 3 and 13 are directed to output at least one of a first guide and/or a second guide to guide the user to move to the calculated location of the user, when the face recognition fails. Because the guide can be Claims 4 and 14 are directed to guide the user to move into a range of a view angle of a camera in the collection device. Because the guide can be verbal, again a person can look at their friend and tell them to lean left or right. Claims 5 and 15 are directed to tell the user to move forward, backward, left, or right with respect to a camera in the collection device. Claim 12 is directed to guiding the user to move includes guiding the user to move, based on the calculated location of the user. As the calculating is not described with any particular detail, this is not sufficient to not be possible to do mentally, as one can see if someone is in view of a camera or not. 
The limitations of determining, calculating, and guiding, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites these additional elements – a collection device, a controller, and an output device. These components are recited at a high-level of generality (i.e., as a generic device and controller) such that it amounts no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In particular, there is no demonstration the above activities such as indicating to a user to move right or left improve the efficiency of the processor itself in any way, the processor is merely used to run these basic calculation programs. 
Claims 6 and 16 are configured to store a user profile. As storing is considered an insignificant extra solution activity, storing is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection.
Claims 7 and 17 are configured to apply a user profile wherein the user profile includes face image information of the user who succeeds in the face recognition. Again, this is considered insignificant extra solution activity, as this is also just storing and comparing, and is again not sufficient to overcome Alice. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 20110013812 A1).

Regarding claims 1 and 11, Shin et al. disclose a face recognition unlocking device and method, comprising: a collection device configured to obtain information of a user (image processing unit, Fig. 1, person attempting the authentication is photographed and an image file 
matches the previously enrolled person, If the authentication of the attempting person is successfully processed, the authentication control unit 131 outputs a control signal to the door lock unit 111 to allow the person to enter, [0040]), and to calculate a location of the user for success in the face recognition and an output device configured to guide the user to move (“The method of entrance control according to an embodiment of the present invention may additionally include displaying, at the control unit, the person with a guide message regarding a corresponding error, if one of errors occurs from among an error in which the entire or partial frontal face of the person is not captured within the image range, an error in which a back of a head of the person is captured, and an error in which a size of a face contour of the person is not within a predetermined range.  Accordingly, the person is guided in a manner his frontal face is properly captured”, [0012], “The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the 
 
Regarding claim 2, Shin et al. disclose the face recognition unlocking device of claim 1. Shin et al. further disclose the controller is configured to calculate the location of the user for the success in the face recognition, when the face recognition fails; and the output device is configured to guide the user to move, based on the calculated location of the user (“The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claims 3 and 13, Shin et al. disclose the face recognition unlocking device and method of claims 1 and 11. Shin et al. further disclose the output device is configured to output 
 
Regarding claims 4 and 14, Shin et al. disclose the face recognition unlocking device of claims 3 and 13. Shin et al. further disclose the first guide is configured to guide the user to move into a range of a view angle of a camera in the collection device, when the user is outside the range of the view angle of the camera in the collection device (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claims 5 and 15, Shin et al. disclose the face recognition unlocking device of claims 3 and 13. Shin et al. further disclose the second guide is configured to guide the user to move forward, backward, left, or right with respect to a camera in the collection device, when the user is within a range of a view angle of the camera in the collection device (“The image processing unit 133 processes the images input from the camera 101 since initiation of photographing, determines whether or not a frontal face of the attempting person is within an angle of view, and if not, provides a predetermined error message through the display unit 113 and the sound output unit 107”, [0044], “The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system can prevent access of an intruder who has a forged fingerprint and covers his face with hat or mask”, [0046]).
 
Regarding claims 6 and 16, Shin et al. disclose the face recognition unlocking device and method of claims 1 and 11. Shin et al. further disclose the controller is configured to store a user profile, when the face recognition succeeds, wherein the user profile includes at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition (a camera to photograph a person attempting an entry, may include detecting, at the authentication information generating unit, an approach of the person notifying predetermined authentication attempt information to a control unit if determining the approach of the person, and controlling, at the control unit, the camera to photograph the person in accordance with the authentication attempt information, 

Regarding claim 12, Shin et al. disclose the face recognition unlocking method of claim 11. Shin et al. further disclose guiding the user to move includes guiding the user to move, based on the calculated location of the user, when the face recognition fails (“The image processing unit 133 may not generate the `attempting person information` and output a predetermined error message through the sound output unit 107 and/or the display unit 113, if the face, and eye, noise and mouth contours are not completely recognized.  An example of the predetermined error message may include instructions such as `Please move to the left,` or `move to the right`, or notification such as `Facial recognition failed.` As a result, the system .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) as applied to claim 1 and 11 above, further in view of Kuwano et al. (US 20090096871 A1).

Regarding claims 7 and 17, Shin et al. disclose the face recognition unlocking device and method of claims 1 and 11. Shin et al. do not explicitly disclose apply a user profile to calculate the location of the user for the success in the face recognition, wherein the user profile includes at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition. 
 


Shin et al. and Kuwano et al. are in the same art of face detection (Shin, [0037]; Kuwano, [0119]). The combination of Kuwano et al. with Shin et al. enables saving a location. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the location saving of Kuwano et al. with the invention of Shin et al. as this was known at the time of filing, the combination would have predictable results, and as Kuwano et al. indicate using this information it is possible to reduce burden on the tracking device, thereby resulting in a time and processing power savings to the face tracking of Shin et al.

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20110013812 A1) as applied to claim 1 above, further in view of Van Os et al. (US 20190080066 A1).

Regarding claim 8, Shin et al. disclose the face recognition unlocking device of claim 1. Shin et al. do not explicitly disclose the controller is configured to execute a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met; the output device is configured to output a third guide to guide the user to move when the user registration mode is executed; the collection device is configured to obtain the information of the user who moves along the third guide; and the controller is configured to store a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition. 
 
Van Os et al. teach execute a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met (In response to detecting activation of continue affordance 706, the device displays face authentication tutorial interface 712 as shown in FIG. 7C, [0336], detects (806) the occurrence of a condition that corresponds to introduction of a biometric enrollment process for enrolling a biometric feature e.g., a face, [0357], device detects the occurrence of a condition that corresponds to initiation of the biometric enrollment process, [0367]); the output device is configured to output a third guide to guide the user to move when the user registration mode is executed (framing element 722 helps indicate to a user how to properly position their face 

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al.

Regarding claims 9 and 19, Shin et al. disclose the face recognition unlocking device and method of claims 1 and 11. Shin et al. do not explicitly disclose the controller is configured to execute a user authentication mode when the face recognition unlocking device is enabled and when a condition for executing the user authentication mode is met; the output device is 

Van Os et al. teach the controller is configured to execute a user authentication mode when the face recognition unlocking device is enabled and when a condition for executing the user authentication mode is met (In response to initiating biometric authentication, the electronic device 1500 captures and processes the biometric data to determine, based on the biometric data, whether the biometric feature satisfies biometric authentication criteria e.g., determine whether the biometric data matches, within a threshold, a biometric template, [0563]); the output device is configured to output a fourth guide to guide the user to move when the user authentication mode is executed (enrollment success indicator 974 indicates orientations of the user's face that have been successfully enrolled, [0403], second face enrollment interface 1128 after the second iteration of enrollment is complete e.g., after image data of several angular views of the user's face have been captured by biometric sensor 1103, ceases to display second orientation guide 1144 once the scan is complete, [0469]); the collection device is configured to obtain the information of the user who moves along the fourth guide;  and the controller is configured to compare a user profile, including at least one of location information of the user 

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without 

Regarding claims 10 and 20, Shin et al. and Van Os et al. disclose the face recognition unlocking device and method of claims 9 and 19. Van Os et al. further teach the controller is configured to apply the user profile when the user is the same person as the previously stored registration user to at least one of the location of the user and/or the fourth guide (“In some embodiments, to improve unlock performance and keep pace with the natural changes of the user's face and look, the biometric authentication (e.g., facial recognition authentication) augments its stored mathematical representation over time.  In some examples, upon a successful unlock, the biometric authentication optionally uses the newly calculated mathematical representation--if its quality is sufficient--for a finite number of additional unlocks before that data is discarded.  In some examples, if the biometric authentication fails to recognize the user, but the match quality is higher than a certain threshold and the user immediately (e.g., within a predefined threshold amount of time) follows the failure by entering an alternative authentication (e.g., passcode, password, pattern, fingerprint), the device takes another capture of biometric data (e.g., via one or more cameras or other biometric sensors capturing facial recognition data) and augments its enrolled biometric authentication (e.g., facial recognition authentication) data with the newly calculated mathematical representation.  In some examples, this new biometric authentication (e.g., facial recognition authentication) 
 
Regarding claim 18, Shin et al. disclose the face recognition unlocking method of claim 11. Shin et al. do not explicitly disclose executing a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met; outputting a third guide to guide the user to move when the user registration mode is executed; and storing a registration user profile including at least one of location information of the user who succeeds in the face recognition and/or face image information of the user who succeeds in the face recognition, wherein obtaining the information of the user includes obtaining the information of the user who moves along the third guide. 
 
Van Os et al. teach executing a user registration mode when the face recognition unlocking device is enabled and when a condition for executing the user registration mode is met (In response to detecting activation of continue affordance 706, the device displays face authentication tutorial interface 712 as shown in FIG. 7C, [0336], detects (806) the occurrence of a condition that corresponds to introduction of a biometric enrollment process for enrolling a biometric feature e.g., a face, [0357], device detects the occurrence of a condition that corresponds to initiation of the biometric enrollment process, [0367]); outputting a third guide to guide the user to move when the user registration mode is executed (framing element 722 helps indicate to a user how to properly position their face relative to biometric sensor, [0336], in response to detecting selection of start affordance the device displays an instructional 

Shin et al. and Van Os et al. are in the same art of face detection (Shin, [0037]; Van Os et al., [0357]). The combination of Van Os et al. with Shin et al. enables activation of an enrollment mode. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mode and location guide of Van Os et al. with the invention of Shin et al. as this was known at the time of filing, the combination would have predictable results, and as Van Os et al. note, “Performing an optimized operation when a set of conditions has been met without requiring further user input user enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently” ([0413]), thereby indicating the power consumption advantages when combined into the invention of Shin et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661